PER CURIAM.
The juvenile defendant herein pled guilty to one petition and not guilty to two other petitions. The juvenile was tried on the two not guilty pleas and found guilty. A *489motion to withdraw the guilty plea was made and denied. Eventually, the juvenile was adjudicated guilty of all three offenses and committed to the Division of Youth Services. Although certain procedural irregularities do appear in regard to acceptance of the initial plea of guilty, we are convinced from the totality of the record that the commitment to the Division of Youth Services was entirely proper and supported by the record and the adjudications of guilt on the two contested charges. These two adjudications are also before us on appeal and they are hereby affirmed. Since we believe the result to be the same, the matter below is affirmed in its entirety.
CROSS, ANSTEAD and BERANEK, JJ., concur.